DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-26 are pending.
Claims 14-26 are withdrawn from further consideration as being directed to non-elected inventions.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-13 in the reply filed on 8 December 2020 is acknowledged.  The traversal is on the ground(s) that the restriction is improper because unity of invention exists between Groups 1-3 because the special technical feature of each group makes a contribution over the prior art (Remarks, pages 2-3), that there is no search burden to examine all of the groups together (Remarks, page 3), and that product and a process specially adapted for the manufacture of said product or product and a process of use of said product are considered to have unity of invention (Remarks, pages 3-4).  This is not found persuasive because:
Regarding the special technical feature of each group making a contribution over the prior art, a group of inventions is considered linked to form a single general inventive concept 
Regarding there being no search burden, the instant application is a national stage application submitted under 35 U.S.C. 371.  Therefore, the restriction requirement was made using the unity of invention standard.  See MPEP 1893.03(d).   Only applications submitted under 35 U.S.C. 111(a) are restricted using the standard of search burden.  See MPEP 803(I). 
Regarding product and a process specially adapted for the manufacture of said product or product and a process of use of said product having unity of invention, 37 C.F.R. 1.475(b) states, in part, “claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories” (emphasis added).  Groups 1-3 are directed to more than one of the combinations of categories recited in 37 C.F.R. 1.475(b); therefore, unity of invention may not be present.  See 37 C.F.R. 1.475(c).
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8 December 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication WO 2013/099620 to Okahata et al. (herein Okahata, U.S. Pre-grant Publication 2014/0305165 cited in Information Disclosure Statement filed 4 January 2018 is being used as an English equivalent).
Regarding claim 1
While Okahata does not teach that the film is a temporary film that can be removed by treatment with an etching solution, such a limitation is an intended function of the film and does not further limit the actual structure of the coated glass substrate.  Furthermore, the film taught by Okahata is made using the same materials and the same methods as the film of the instant invention and has the same structure (see pages 20-21 of the instant specification).  Therefore, one of ordinary skill in the art would reasonably consider the film of Okahata to be capable of being removed by treatment with an etching solution thereby meeting the claimed limitations.
Regarding claim 3, Okahata teaches all the limitations of claim 1 as discussed above.
Okahata teaches that the film can be formed on both the top and bottom surface of the glass substrate (paragraph 0065).  
Regarding claim 4, Okahata teaches all the limitations of claim 1 as discussed above.
Okahata teaches that the bottom surface of the glass substrate has tin incorporated therein during the float process which limits the chemical strengthening as compared to the top surface not in contact with the tin (paragraph 0062) and a film formed on the top surface adjusts the exchange of ions that takes place during chemical strengthening (paragraph 0063).  One of ordinary skill in the art would recognize that this means that the ion exchange that takes place during the chemical strengthening would be higher on the uncoated top surface than the bottom surface of the glass substrate.
Okahata does not teach a specific amount curvature amount; however, the inventive examples of Okahata show that the warpage of the glass substrate can be controlled such that a positive or a negative warpage can be achieved (Table 1 and paragraph 0108).  Therefore, the glass substrate of Okahata can be controlled to have zero warpage thereby meeting the curvature requirements of instant claim 4.
Regarding claim 5
Okahata teaches that the film is formed on at least 50% of the surface (paragraph 0057) which includes forming a film over 100% of the surface, thereby meeting the claimed limitations.
Regarding claim 6, Okahata teaches all the limitations of claim 1 as discussed above.
Okahata teaches that the film is formed via CVD, plasma CVD, or sputter coating (paragraph 0066).
Regarding claims 7 and 8, Okahata teaches all the limitations of claim 1 as discussed above.
Okahata teaches that the film can be an alkali-free oxide film formed of oxides of elements such as zinc, iron, and nickel (paragraph 0053).
Regarding claim 10, Okahata teaches all the limitations of claim 1 as discussed above.
Okahata teaches that the glass substrate can be soda-lime silicate or alumino silicate glass (paragraph 0039).
Regarding claim 12, Okahata teaches all the limitations of claim 1 as discussed above.
Okahata does not teach that the film is required to be on both the top and bottom surfaces; therefore, a film formed on the top surface of the glass substrate of Okahata meets the limitations of claim 11.
Regarding claim 13, Okahata teaches all the limitations of claim 1 as discussed above.
As discussed above, the ability to be removed by an etchant solution is a recitation of an intended function of the glass substrate and does not limit the structure.  As such, the etchant is not a positively recited part of the claimed invention.  Furthermore, as discussed above, the film taught by Okahata is substantially similar to the film of the claimed invention; therefore, one of ordinary skill in the art would reasonably consider the film of Okahata to be capable of being etched by a weak acid or weak base.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2013/099620 to Okahata et al. (herein Okahata, U.S. Pre-grant Publication 2014/0305165 cited in Information Disclosure Statement filed 4 January 2018 is being used as an English equivalent) as applied to claim 1 above.
Regarding claim 9
Okahata teaches that the film has a thickness of 5 to 600 nm (paragraph 0058).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Examiner notes that while the range taught by Okahata is large, the inventive examples have a film thickness of 32 and 42 nm (Table 1) which would guide one of ordinary skill in the art towards the lower end of the range.
Regarding claim 11, Okahata teaches all the limitations of claim 1 as discussed above.
Okahata teaches that the glass substrate has a thickness of 3 mm or less (paragraph 0041).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2013/099620 to Okahata et al. (herein Okahata, U.S. Pre-grant Publication 2014/0305165 cited in Information Disclosure Statement filed 4 January 2018 is being used as an English equivalent) in view of Japanese Publication JP 2015-013774 to Murata cited in Information Disclosure Statement filed 4 January 2018 (herein Murata, see machine translation).
Regarding claim 1, Okahata teaches a float glass substrate having at least one layer of a film formed of an inorganic material that reduces warpage of the glass caused by a chemical strengthening process (abstract).  Okahata teaches that the float glass has a top surface not in contact with the molten tin corresponding to the first surface recited in the instant claims and a bottom surface in contact with the molten tin corresponding to the second surface recited in the instant claims during the forming process (paragraph 0061).  Okahata teaches that the film contains a certain content of hydrogen atoms (paragraph 0030) which controls the ion exchange that takes place during chemical strengthening (paragraph 0059).  Okahata also teaches that the amount of warpage of the glass substrate after chemical strengthening can be controlled by adjusting the thickness of the film (paragraph 0108).   Okahata teaches that the film can be an alkali-free oxide film formed of oxides of elements such as zinc, 
Okahata is silent as to the film being temporary and capable of being removed by an etchant solution.
Murata teaches the formation of a coating on the surface of a glass substrate in order to control curvature obtained during an ion exchange process (paragraph 0009).  Murata teaches that the coating is removed after the ion exchange process (paragraph 0026) by a hydrochloric acid or iodine etching solution (paragraph 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Okahata to be removed after the ion exchange process as taught by Murata because it would allow for high visibility (paragraph 0026).
Regarding claim 2, Okahata and Murata teach all the limitations of claim 1 as discussed above.
Okahata is silent as to there being more than one film on the same surface of the glass substrate.
Murata teaches that the coating should be applied in stripe form (paragraph 0024).  Examiner notes that a striped coating meets the limitations of instant claim 2, specifically, one stripe can be reasonably interpreted to be a different coating from another stripe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Okahata to be in a striped form as taught by Murata in order to be able to obtain an arc-shaped curvature if desired (paragraph 0024).
Regarding claim 3
Okahata teaches that the film can be formed on both the top and bottom surface of the glass substrate (paragraph 0065).  
Regarding claim 4, Okahata and Murata teach all the limitations of claim 1 as discussed above.
Okahata teaches that the bottom surface of the glass substrate has tin incorporated therein during the float process which limits the chemical strengthening as compared to the top surface not in contact with the tin (paragraph 0062) and a film formed on the top surface adjusts the exchange of ions that takes place during chemical strengthening (paragraph 0063).  One of ordinary skill in the art would recognize that this means that the ion exchange that takes place during the chemical strengthening would be higher on the uncoated top surface than the bottom surface of the glass substrate.
Okahata does not teach a specific amount curvature amount; however, the inventive examples of Okahata show that the warpage of the glass substrate can be controlled such that a positive or a negative warpage can be achieved (Table 1 and paragraph 0108).  Therefore, the glass substrate of Okahata can be controlled to have zero warpage thereby meeting the curvature requirements of instant claim 4.
Regarding claim 5, Okahata and Murata teach all the limitations of claim 1 as discussed above.
Okahata teaches that the film is formed on at least 50% of the surface (paragraph 0057) which includes forming a film over 100% of the surface, thereby meeting the claimed limitations.
Regarding claim 6, Okahata and Murata teach all the limitations of claim 1 as discussed above.
Okahata teaches that the film is formed via CVD, plasma CVD, or sputter coating (paragraph 0066).
Regarding claims 7 and 8, Okahata and Murata teach all the limitations of claim 1 as discussed above.
Okahata teaches that the film can be an alkali-free oxide film formed of oxides of elements such as zinc, iron, and nickel (paragraph 0053).
Regarding claim 9, Okahata and Murata teach all the limitations of claim 1 as discussed above.
Okahata teaches that the film has a thickness of 5 to 600 nm (paragraph 0058).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Examiner notes that while the range taught by Okahata is large, the inventive examples have a film thickness of 32 and 42 nm (Table 1) which would guide one of ordinary skill in the art towards the lower end of the range.
Regarding claim 10, Okahata and Murata teach all the limitations of claim 1 as discussed above.
Okahata teaches that the glass substrate can be soda-lime silicate or alumino silicate glass (paragraph 0039).
Regarding claim 11, Okahata and Murata teach all the limitations of claim 1 as discussed above.
Okahata teaches that the glass substrate has a thickness of 3 mm or less (paragraph 0041).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 12, Okahata and Murata teach all the limitations of claim 1 as discussed above.
Okahata does not teach that the film is required to be on both the top and bottom surfaces; therefore, a film formed on the top surface of the glass substrate of Okahata meets the limitations of claim 11.
Regarding claim 13, Okahata and Murata teach all the limitations of claim 1 as discussed above.
The ability to be removed by an etchant solution is a recitation of an intended function of the glass substrate and does not limit the structure.  As such, the etchant is not a positively recited part of the claimed invention.  As discussed above, the film taught by Okahata is substantially similar to the film of the claimed invention; therefore, one of ordinary skill in the art would reasonably consider the film of Okahata to be capable of being etched by a weak acid or weak base.
Furthermore, as discussed above, Murata teaches that the coating is removed after the ion exchange process (paragraph 0026) by a hydrochloric acid or iodine etching solution (paragraph 0029) which meets the limitations of claim 13.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.